NUMBER 13-18-00184-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


DANNY LEE SCHANFISH,                                                                    Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                      On appeal from the 258th District Court
                             of Polk County, Texas.


                              MEMORANDUM OPINION

            Before Justices Rodriguez, Contreras, and Benavides
                Memorandum Opinion by Justice Contreras

        Appellant, Danny Lee Schanfish, filed an appeal from a judgment entered by the

258th District Court of Polk County, Texas, in cause number 24608.1 On September 19,


        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
2018, the appeal was abated. Appellant, Danny Lee Schanfish, by and through his

attorney, has filed a motion to dismiss his appeal because he no longer desires to

prosecute it.   See TEX. R. APP. P. 42.2(a).    This appeal is hereby REINSTATED.

Without passing on the merits of the case, we grant the motion to dismiss pursuant to

Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeal. Having dismissed

the appeal at appellant's request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

                                                            DORI CONTRERAS
                                                            Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the 1st
day of November, 2018.




                                          2